Citation Nr: 0832571	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1987 to July 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that granted service connection (and assigned an initial 10 
percent rating under Diagnostic Code 8045-9304) for residuals 
of a concussion, but denied service connection for bipolar 
disorder.  

The issue on appeal has been recharacterized as reflected on 
the title page of this remand, to afford the veteran 
consideration of all possible theories of entitlement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bipolar disorder.  
Although service connection has already been established for 
the physical residuals of an in-service head injury, the 
veteran asserts that his bipolar disorder is also related to 
the in-service head injury.  

An April 2004 private neuropsychiatric evaluation confirmed 
Axis I diagnoses of amnestic (memory) disorder due to head 
injury; bipolar disorder; and generalized anxiety disorder.  
The examiner did not opine as to the likely etiology of the 
bipolar disorder or the anxiety disorder.  Significantly, 
however, the examiner noted that the veteran felt undue 
levels of anxiety every hour of the day which may exacerbate 
his ulcers.  Notably, service connection is in effect for 
intractable duodenal ulcer.  

Because the April 2004 neuropsychiatric examiner did not 
opine as to the etiology of the bipolar disorder or the 
generalized anxiety disorder, the veteran underwent a VA 
psychiatric examination in February 2005.  The Axis I 
diagnoses were bipolar disorder and anxiety disorder NOS (not 
otherwise specified).  



The February 2005 VA examiner provided the following summary:

I believe it is unlikely that [the 
veteran's] bipolar mood disorder was 
caused by the head injury in 1989.  His 
family history includes mood disorder, 
which increased the likelihood of a 
genetic predisposition in him.  He also 
reported earlier impulsive behaviors, 
including alcohol and drug use, trouble 
focusing in school, and irresponsible 
behavior in his marriages.  These are 
often associated with the later 
development of bipolar disorder, 
indicating some precursors of this 
disorder had been in place for some time.  
The neuropsychological evaluation 
attributes his memory problem to his head 
injury but does not attribute the bipolar 
or anxiety disorder to the head injury.  

The VA examiner's opinion clearly states that the veteran's 
bipolar disorder was not caused by the in-service head 
injury.  Regardless, service connection may still be 
established for bipolar disorder if it is shown that the 
disability had its onset (began) during service.  All 
theories of entitlement must be considered, and this question 
has not yet been addressed by a medical professional.  

Similarly, there is no opinion regarding the likely etiology 
(or onset) of the anxiety disorder.  Notably, the veteran's 
service medical records include a May 1990 memorandum 
indicating that the veteran reported for an evaluation from 
the Counseling and Assistance Center due to his alcohol usage 
and a DUI conviction.  The memorandum specifically notes that 
the veteran reportedly drank alcohol to reduce stress.  Also, 
the service medical records indicate that the veteran 
suffered from ulcers during service, for which service 
connection has since been established.  This raises the 
possibility that the veteran's current acquired psychiatric 
disorder(s), including bipolar disorder and anxiety disorder 
may have begun during service.  A VA psychiatric examination 
is necessary to address these questions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
mental health, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
psychiatric examination and any other 
necessary psychological testing to 
determine the current nature and likely 
etiology of any acquired psychiatric 
disorders previously diagnosed, 
including, but not limited to bipolar 
disorder and anxiety disorder.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  The examiner should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
psychiatric disorders.  The examiner 
should first identify which, if any, 
acquired psychiatric disorders currently 
exist, and should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current acquired psychiatric disorder had 
its onset during service, or within the 
first post-service year, based on all of 
the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiner should consider 
the service medical records and VA 
records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




